Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This action is responsive to Applicant’s amendment and remarks received on 06/07/2021. Claims 1-17 are pending in the application. Claims 1, 10, and 14 have been amended.
The 35 U.S.C. 112(a) rejection of claims 1-17 has been withdrawn in view of amendment to the claims/remarks filed on 06/07/2021.

Examiner’s Note
Applicant provided no comment in seeking interference between the claims of the instant application and U.S. Patent No. 10,594,508 issued on March 17, 2020, which suggests that there is no interference-in-fact. Furthermore, amendment to the claims has resulted in divergent subject matter in both the applications, which is a further evidence that the claimed invention of the instant application (one party) is patentably distinct from the claimed invention of the Patent 10,594,508 (other party), thus there is no interference-in-fact. See Nitzv. Ehrenreich, 537 F.2d 539, 543, 190 USPQ 413, 416 (CCPA 1976).

Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, filed 06/07/2021, with respect to the rejection of claims 1-17 under 35 U.S.C 103(a) based upon the combination of Schanin and Satou, have been fully considered and are persuasive. Additionally, the closest prior art of record, either alone 
Claims 1-17 are therefore considered in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536.  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov